Name: Commission Regulation (EC) NoÃ 1667/2003 of 1Ã September 2003 implementing Council Regulation (EC, Euratom) NoÃ 58/97 with regard to derogations to be granted for structural business statistics
 Type: Regulation
 Subject Matter: business organisation;  business classification;  economic analysis;  European Union law
 Date Published: nan

 Avis juridique important|32003R1667Commission Regulation (EC) No 1667/2003 of 1 September 2003 implementing Council Regulation (EC, Euratom) No 58/97 with regard to derogations to be granted for structural business statistics Official Journal L 244 , 29/09/2003 P. 0001 - 0031Commission Regulation (EC) No 1667/2003of 1 September 2003implementing Council Regulation (EC, Euratom) No 58/97 with regard to derogations to be granted for structural business statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as last amended by Regulation (EC) No 2056/2002 of the European Parliament and of the Council(2), and in particular Article 12(x) thereof,Whereas:(1) Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of credit institutions and pension funds as well as on environmental protection expenditures.(2) Article 11 of Regulation (EC, Euratom) No 58/97 provides that derogations from the provisions of the Annexes to that Regulation may be accepted during a transitional period.(3) Member States have asked for derogations from certain provisions of Annex 2 to Regulation (EC, Euratom) No 58/97 in respect of the characteristics 21 11 0, 21 12 0 and 21 14 0 for the period 2001 to 2004 in order to put in place the necessary data collection systems or adapt existing ones, so that by the end of the transition period provided for in Annex 2 to the Regulation its provisions will have been met.(4) Member States have asked for derogations from certain provisions of Annex 6 to Regulation (EC, Euratom) No 58/97 in respect of credit institutions, for the period 2001 to 2003 in order to put in place the necessary data collection systems or adapt existing ones so that by the end of the transition period laid down in Annex 6 to the Regulation its provisions will have been met.(5) Member States have asked for derogations from certain provisions of Annex 7 to Regulation (EC, Euratom) No 58/97 in respect of pension funds for the period 2002 to 2004 in order to put in place the necessary data collection systems or adapt existing ones so that by the end of the transition period laid down in Annex 7 to the Regulation its provisions will have been met.(6) It is necessary to grant those derogations, as the data collection systems of Member States require further adaptation.(7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1Derogations from the characteristics 21 11 0, 21 12 0 and 21 14 0 of section 4 of Annex 2 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2001 to 2004 as specified in Annex I to this Regulation.Article 2Derogations from the list of characteristics contained in section 4 of Annex 6 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2001 to 2003 as specified in Annex II to this Regulation.Article 3Derogations from the list of characteristics contained in Section 4 of Annex 7 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2002 to 2004 as specified in Annex III to this Regulation.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 September 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) OJ L 317, 21.11.2002, p. 1.ANNEX IDerogations for variables 21 11 0, 21 12 0 and 21 14 0 of Annex 2BELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>SPAIN>TABLE>GREECE>TABLE>FRANCE>TABLE>IRELAND>TABLE>Note:According to the provisions of section 4(3) and (4) of Annex 2 to Council Regulation (EC, Euratom) No 58/97 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE rev. 1, sections C to E, represent, in a Member State, less than 1 % of the Community total.ITALY>TABLE>LUXEMBOURG>TABLE>Note:According to the provisions of section 4 (3) and (4) of Annex 2 to Council Regulation (EC, Euratom) No 58/97 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE rev. 1, sections C to E, represent, in a Member State, less than 1 % of the Community total.NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>SWEDEN>TABLE>FINLAND>TABLE>UNITED KINGDOM>TABLE>ANNEX IIDerogations for Annex 6BELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>GREECE>TABLE>SPAIN>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALY>TABLE>LUXEMBOURG>TABLE>NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>FINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOM>TABLE>ANNEX IIIDerogations for Annex 7BELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>GREECE>TABLE>SPAIN>TABLE>FRANCE>TABLE>ITALY>TABLE>IRELAND>TABLE>LUXEMBOURG>TABLE>NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>FINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOM>TABLE>